Citation Nr: 1024630	
Decision Date: 07/01/10    Archive Date: 07/09/10

DOCKET NO.  08-20 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona


THE ISSUE

Entitlement to an effective date earlier than July 2, 2007, for 
reinstatement of a total disability rating for compensation based 
on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to March 1970.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision entered in August 2007 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona, in which TDIU was reinstated as of July 2, 
2007.  

Pursuant to his request, the Veteran was afforded a hearing 
before the Board, sitting at the RO, in December 2009.  A 
transcript of that hearing is of record.  


FINDINGS OF FACT

1.  Entitlement to TDIU was established by RO action in August 
2000, effective from April 1998

2.  Entitlement to TDIU was terminated in May 2006, effective 
from August 1, 2006, based on the failure of the Veteran to 
return an employment questionnaire.  

3.  The employment questionnaire was received by VA on July 2, 
2007, and entitlement to TDIU was reinstated as of July 2, 2007.

4.  The record does not establish that the Veteran received a 
copy of that employment questionnaire at his address of record 
when it was mailed in February 2006.
 





CONCLUSION OF LAW

The criteria for the assignment of an effective date of August 1, 
2006, for reinstatement of TDIU entitlement have been met.  38 
U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.158, 
3.400, 3.652 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board grants entitlement to reinstatement 
of TDIU effective August 1, 2006, which constitutes a complete 
grant of the Veteran's claim.  Therefore, no discussion of VA's 
duty to notify or assist is necessary.

The assignment of effective dates of awards is generally governed 
by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless specifically 
provided otherwise, the effective date of an award of pension, 
compensation, or dependency and indemnity compensation based on 
an original claim for service connection, a claim reopened after 
final adjudication, or a claim for increase "shall be fixed in 
accordance with the facts found, but shall not be earlier than 
the date of receipt of application therefor."  38 U.S.C.A. 
§ 5110(a).  The implementing regulation provides that the 
effective date of an evaluation and an award of compensation 
"will be the date of receipt of the claim or the date entitlement 
arose, whichever is the later."  38 C.F.R. § 3.400.

Except as provided by 38 C.F.R. § 3.652, where evidence requested 
in conjunction with a claim is not furnished within one year 
after the date of the request, the claim will be considered 
abandoned.  Should the right to benefits be finally established, 
benefits shall commence not earlier than the date of filing the 
new claim.  38 C.F.R. § 3.158(a).

Individuals to whom benefits are being paid are required to 
certify, when requested, that any or all of the eligibility 
factors which established entitlement to the benefit being paid 
continue to exist.  38 C.F.R. § 3.652(a).  When the required 
certification is received, benefits will be adjusted, if 
necessary, in accordance with the facts found.  38 C.F.R. 
§ 3.652(b)

Review of the evidence on file indicates that TDIU entitlement 
was established by RO action in August 2000, effective from April 
1998.  In September 2005, the RO requested that the Veteran 
provide information regarding his employment status and that 
request was mailed to the Veteran at his address of record on 
[redacted] in [redacted], Arizona.  The Veteran did not respond, 
and in February 2006, the RO proposed to terminate TDIU 
entitlement based on the Veteran's failure to return that 
employment questionnaire.  Notice of the proposed action was 
mailed to the Veteran's [redacted] address, but returned to 
the RO by postal authorities as undeliverable, with the notations 
of return to sender, no forwarding order on file, and unable to 
forward.  By its rating action in May 2006, the RO discontinued 
TDIU entitlement as of August 1, 2006.  Notice of the 
discontinuance was mailed to the [redacted] address but not 
returned by postal officials.  

The completed employment questionnaire that the RO had requested 
the Veteran to complete in September 2005, was received by the RO 
on July 2, 2007.  On that basis, the RO by its rating decision of 
August 2007 restored TDIU entitlement, effective from July 2, 
2007.

By this appeal, the Veteran seeks reinstatement or restoration of 
his TDIU entitlement, effective from August 1, 2006.  He credibly 
testified at his personal hearing before the Board in December 
2009 that he filed a change of address with VA personnel at the 
VA Medical Center (MC) where he seeks medical care and from whom 
he receives prescribed medications through the mail.  He argues 
that notice to one VA division ought to constitute notice to all 
portions of VA.  No interruption in his receipt of notices from 
the VAMC as to medical appointments or prescribed medications 
following his change of address in 2003 was reported.  

The Veteran has forthrightly stated that he moved from an address 
on [redacted] in [redacted] to a new residence on [redacted], 
also in [redacted], in 2003 and that he produces a copy of a change 
of address form he filed with postal authorities in May 2003, 
reflecting his move from [redacted] to [redacted].  

There is evidence for and against entitlement to the benefit 
sought on appeal.  While the RO was not timely informed of the 
Veteran's change of address in May 2003, there is every 
indication that the Veteran in fact timely advised his local VAMC 
of his address change.  In addition, VA was on notices that the 
address on [redacted] was incorrect since notice of the 
proposed action was mailed to the Veteran's [redacted] 
address, but returned to the RO by postal authorities as 
undeliverable, with the notations of return to sender, no 
forwarding order on file, and unable to forward.  On that basis, 
the evidence is found to be in relative equipoise regarding the 
matter of the timeliness of the Veteran's response to the RO's 
request for updated information regarding his employment status, 
such that reinstatement of TDIU entitlement, effective from 
August 1, 2006, is granted.  


ORDER

An effective date of August 1, 2006, for reinstatement of TDIU 
entitlement is granted.  



____________________________________________
ROBERT C. SCHARNBERGER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


